Citation Nr: 1029973	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  09-00 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Attorney Daniel G. Krasnegor, 
Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and "R.J."


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1954 to February 1956.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2008 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  In July 2009, a Travel Board 
hearing was held before the undersigned, and a transcript is 
included in the claims file.  In December 2009, the Board 
requested a VHA medical specialist's opinion regarding these 
claims, which was received in May 2010.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss and tinnitus are reasonably 
shown to have had their onset in service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss and tinnitus is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Inasmuch as the benefit sought is 
being granted, there is no reason to belabor the impact of the 
VCAA on the matter; any notice defect or duty to assist failure 
is harmless.

Factual Background, Legal Criteria, and Analysis

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Disorders first diagnosed after discharge may be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies at 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies at 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  

The Veteran claims his bilateral hearing loss and tinnitus 
resulted from exposure to excessive noise in service associated 
with his military occupational in ordnance supply.  He also 
claims exposure to excessive noise during basic training in 
service.  He states that he complained of hearing problems and 
tinnitus several times in service and was told that nothing could 
be done and to return to duty.

The Veteran's service personnel records confirm that he was an 
ordnance supply specialist in service.  His  service treatment 
records are unavailable, with the exception of the report of his 
February 1956 service separation examination that found whispered 
voice and spoken voice hearing was normal (15/15).  
The Veteran has testified that in the late 1950s or 1960s he 
sought treatment [for hearing loss/tinnitus] from a Dr. Moon, 
whose records are unavailable.  The earliest postservice 
documentation of hearing loss associated with the record is the 
report of a February 2002 outpatient visit when bilateral mild 
sloping to severe/profound hearing loss at 250 to 8000 Hertz, 
reported to have begun in 1956 was diagnosed.  An April 2004 VA 
treatment record notes moderate to profound sensorineural hearing 
loss at 1000 to 8000 Hertz.  The Veteran was provided hearing 
aids by VA.  While the reports of the February 2002 and April 
2004 VA audiological evaluations are certified to not be adequate 
for rating purposes (i.e., to determine degree of disability), 
they are adequate (including by speech reception scores and 
puretone air conduction testing) to establish that the Veteran 
has a bilateral hearing loss disability by VA standards (which 
fact is not in dispute).  

On private evaluation by a family practitioner (with audiometry 
apparently by a nurse associated with the practice), the Veteran 
provided a history of severe difficulty hearing high frequency 
sounds and persistent tinnitus since exposure to an explosion in 
service.  He also related he was evaluated by an ENT specialist 
(who is deceased, and whose records are unavailable) "years 
ago".  The assessment was:  "High frequency hearing loss and 
chronic tinnitus in both ears secondary to a TNT blast that 
occurred right next to him when he was in the military in 1956."  

The Veteran has also submitted a photocopy of a supporting letter 
his neighbor wrote to the Veteran's U.S. Senator.

Because the medical evidence in the record regarding a nexus 
between the Veteran's hearing loss and tinnitus was deemed 
inadequate, in December 2009 the Board sought a VHA medical 
advisory opinion in the matter.  In the opinion (received in May 
2010) the consulting otologist opined, "it is more likely than 
not that [the Veteran] was exposed to significant hazardous noise 
in the military and may have suffered a temporary or permanent 
hearing loss.  This certainly could have resulted in tinnitus 
developing.  The fact that he passed a spoken voice test at 
separation would indicate that the loss was not severe in the 
lower speech frequencies, but does not rule out a high frequency 
loss.  Overall it is more likely than not that he suffered some 
high frequency hearing loss while in the military."  As this 
opinion reflects review of the entire record (and familiarity 
with the actual medical history of the disability at issue), and 
is supported by a detailed explanation of rationale the Board 
finds it to be the most probative (and persuasive) evidence 
regarding a nexus between the Veteran's hearing loss and tinnitus 
and his service/events therein.

In summary, the evidence shows that the Veteran has a bilateral 
hearing loss disability by VA standards.  VA has accepted as 
credible his accounts that he was exposed to noise trauma.  And 
competent evidence (in particular the opinion of a VA expert 
which the Board finds no reason to question) reasonably shows 
that the current bilateral hearing loss disability is related to 
the Veteran's service/noise trauma therein.  The requirements for 
establishing service connection for bilateral hearing loss and 
tinnitus are met.  


ORDER

Service connection for bilateral hearing loss and tinnitus is 
granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


